     Case 1:19-cv-00632-DAD-JDP Document 40 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                                   Case No. 1:19-cv-00632-JDP
      MELISSA FAIRFIELD,
12                                                   ORDER DENYING PLAINTIFF’S MOTION FOR
                      Plaintiff,                     MISCELLANEOUS RELIEF AS MOOT
13
              v.                                     ECF No. 39
14
      CRISTANO CORPUZ, R.N., et al.,
15
                      Defendants.
16

17

18            Plaintiff’s motion for miscellaneous relief, ECF No. 39, is denied as moot. Defendants
19   have answered the complaint, see ECF No. 36, and a discovery and scheduling order has issued,
20   see ECF No. 38. It is possible that these documents simply crossed in the mail. In any event, the
21   case will proceed under the court’s scheduling order.
22
     IT IS SO ORDERED.
23

24
     Dated:        September 11, 2020
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28
     Case 1:19-cv-00632-DAD-JDP Document 40 Filed 09/11/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
